Exhibit 10.6

EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT

THIS EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT (this
“Amendment”) is made and entered into as of November 1, 2006 by and among each
of the parties identified on the signature page hereof as a landlord, as
landlord (collectively, “Landlord”), and FIVE STAR QUALITY CARE TRUST, a
Maryland business trust, as tenant (“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease, dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease Agreement, dated as of June 3, 2005, that
certain Third Amendment to Second Amended and Restated Lease Agreement, dated as
of October 31, 2005, that certain Third Amendment to Second Amended and Restated
Lease Agreement, dated as of December 30, 2005, that certain Letter Agreement,
dated as of March 13, 2006, that certain Fifth Amendment to Second Amended and
Restated Lease Agreement, dated as of September 1, 2006, that certain Sixth
Amendment to Second Amended and Restated Lease Agreement, dated as of October 1,
2006, and that certain Seventh Amendment to Second Amended and Restated Lease
Agreement, dated as of October 1, 2006 (as so amended, the “Consolidated
Lease”), Landlord leases to Tenant, and Tenant leases from Landlord, the Leased
Property (this and other capitalized terms used but not otherwise defined herein
having the meanings given such terms in the Consolidated Lease), all as more
particularly described in the Consolidated Lease; and

WHEREAS, on or about the date hereof, SNH/LTA Properties GA LLC has acquired
certain real property and related improvements known as Marsh View Senior Living
and located at 7410 Skidaway Road, Savannah Georgia, as more particularly
described on Exhibit A-95 attached hereto (the “Marsh View Property”); and

WHEREAS, SNH/LTA Properties GA LLC, the other entities comprising Landlord and
Tenant wish to amend the Consolidated Lease to include the Marsh View Property;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:


--------------------------------------------------------------------------------




 

1.             Definition of Minimum Rent.  The definition of the term “Minimum
Rent” set forth in Section 1.69 of the Consolidated Lease is hereby deleted in
its entirety and replaced with the following:

“Minimum Rent”  shall mean the sum of Thirty-Nine Million Four Hundred Eleven
Thousand Six Hundred Sixty-Seven and 00/100 Dollars ($39,411,667.00) per annum.

2.             Definition of Savannah Square Lease.  The definition for the term
“Savannah Square Lease” set forth in Section 1.101 of the Consolidated Lease is
hereby deleted in its entirety and replaced with the following:

“Savannah Square Lease”  shall mean that certain Lease Agreement, dated as of
October 1, 2006, between Savannah Square, Inc., as landlord, and Five Star
Quality Care-Savannah, LLC, as tenant.

3.             Definition of Hermitage/Marsh View Properties.  The definition
for the term “Hermitage Properties” set forth in Section 1.103 of the
Consolidated Lease is hereby deleted in its entirety and replaced with the
following new definition of “Hermitage/Marsh View Properties”:

“Hermitage/Marsh View Properties”  shall mean the Properties located on the Land
described in Exhibits A-93 through A-95 attached hereto.

4.             Leased Property.  Section 2.1 of the Consolidated Lease is hereby
amended by deleting subsection (a) in its entirety and replacing it with the
following:

(a)           those certain tracts, pieces and parcels of land as more
particularly described in Exhibits A-1 through A-95 attached hereto and made a
part hereof (the “Land”).

5.             Replacement of Defined Term “Hermitage Properties”.  The
Consolidated Lease is hereby amended by deleting each reference therein to the
defined terms “Hermitage Property” or “Hermitage Properties” and replacing them
with references to “Hermitage/Marsh View Property” or “Hermitage/Marsh View
Properties” (as applicable).

6.             Exhibit A.  Exhibit A to the Consolidated Lease is hereby amended
by adding Exhibit A-95 attached hereto following Exhibit A-94 to the
Consolidated Lease.

2


--------------------------------------------------------------------------------




 

7.             Ratification.  As amended hereby, the Consolidated Lease is
hereby ratified and confirmed.

[Signature page follows.]

3


--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first set forth above.

LANDLORD:

 

 

 

 

 

 

 

 

ELLICOTT CITY LAND I LLC,

 

 

 

ELLICOTT CITY LAND II LLC,

 

 

 

HRES2 PROPERTIES TRUST,

 

 

 

SNH CHS PROPERTIES TRUST,

 

 

 

SPTIHS PROPERTIES TRUST,

 

 

 

SPT-MICHIGAN TRUST,

 

 

 

SPTMNR PROPERTIES TRUST,

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

and SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Hoadley

 

 

 

 

John R. Hoadley

 

 

 

 

Treasurer of each of the foregoing entities

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

Treasurer, Chief Financial Officer

 

 

 

 

and Assistant Secretary

 

 

 


--------------------------------------------------------------------------------




 

The following exhibit has been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

EXHIBIT A-95 – Marsh View Property

 


--------------------------------------------------------------------------------